DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 
Response to Arguments
	Applicant has amended Claim 1 with Claims 12-14 withdrawn and Claim 13 cancelled. 
	Applicant requests that the Non-Statutory Double-Patenting rejection be held in abeyance until such time as claims are in conditions for allowance . If necessary, a terminal disclaimer may be filed at such time.
	
	Claim 1 has been amended such that the 3D printer requires both a coater device and a print head to further distinguish from Ederer and Fernando.  Claim 1 has been amended such that it includes the features of the elongate output region having a 
	New grounds of rejection are being used to reject Claim 1 necessitated by this recent amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 14 and 16 of copending Application No. 16/094,321 (reference application).
 Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 recites a 3D printer having a coating device and a coating device cleaning device wherein the coating device comprises a container which defines an inner cavity for receiving particulate construction material and an output region for outputting the particulate construction material and is movable into a cleaning position in which it is arranged above the coating device cleaning device  the coating device cleaning device comprises a wiping member for wiping the output region, while 
Claims 2 and 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 17 of copending Application No. 16/094,321 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 recites the driving device is configured to move the wiping member which is also recited at the beginning of Claim 17. Additionally, Claim 4 recites “the driving device comprises an elongate carrier structure to which the wiping member is attached which is also recited in Claim 17 where the driving device comprises an elongate carrier structure to which the wiping member is attached and which is movable in a circulating manner.
Claim 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 18 of copending Application No. 16/094,321 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 7 recites an output region comprises an elongate output slot and/or at least one elongate stroking surface which is configured to stroke construction material output from the container to hereby level and/or compress the output construction material. 

Claim 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 20 of copending Application No. 16/094,321 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 recites a sensor configured to detect a position of the wiping member.
Claims 9 and 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 19 of copending Application No. 16/094,321 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 recites the coating device cleaning device comprises a plurality of wiping members movable together into a respectively lowered position  to avoid a collision with the coating device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ederer (US 2015/0290881) in view of Fernando (US 2016/0031221) and further in view Hoechsmann (US 2013/0004607).
Regarding Claim 1, Ederer discloses a 3D printer having a coating device (Fig. 1 abstract printhead – 2  coater – 1)) and a coating device cleaning device (Fig. 2 paragraph [0023] coater cleaning – 3), and a printing device having a print head (Fig.1 paragraph [0021] print head – 2) 
wherein the coating device comprises a container (funnel) which defines an inner cavity for receiving particulate construction material (Fig. 3 paragraph [0025] central supply of particulate material – 6), and an elongate output region (discharge gap) dispensing region (Fig. 2 paragraph [0026] [0034] mounted on an orthogonal linear system…) for outputting the particulate construction material and is movable into a 
Ederer further teaches that the coating device cleaning device comprises a wiping member (paragraph [0054] brush) and a driving device for moving the wiping member characterized in that the driving device is configured to move the wiping member (brush) along the output region (Fig.2, paragraphs [0053] [0054] coater cleaning station – 3 cleans bottom of coater – 1 including ejection gap using a brush passing over coater perpendicularly to the coating direction). Ederer also teaches that cleaning occurs with the coating device located above the coater cleaning device (Fig. 2 coater cleaning device– 3, paragraphs [0053] [0054]), which is configured to move the wiping member along the output region for cleaning the same when the coating device is located above the coating device cleaning device (Fig. 2 paragraph [0054] cleans the coater bottom together with the discharge gap; coater cleaning – 3, coater – 1, coater filling – 4). 
However, Ederer does not disclose that the driving device is configured to move the wiping member into a lowered position in order to avoid a collision with the coating device nor that the print head is configured to apply a treatment agent in a controlled way onto a partial area of a previously applied construction material layer. 
Fernando discloses a wiping member for cleaning printheads whereby a driving member is configured to move the wiping member ((Fig. 3 paragraph [0018] printhead cleaning assembly – 300 belt – 302) the wiping member is movable from a cleaning device cleaning position into a lowered position in order to avoid a collision with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ederer to incorporate the teaching of Fernando whereby a 3D printer having a coating and coating device cleaning device which wipes the coating device would also include that this wiping member is movable from a cleaning position configured to move the wiping member into a lowered position in order to avoid a collision with the coating device, as taught by Fernando which would be advantageous because it avoid a collision (so as not to obstruct printing operation of printheads (paragraph [0023]). 
Moreover, as to the use of the print head configured to apply a treatment agent in a controlled way onto a partial area of a previously applied construction material layer, the manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. 

However, neither Ederer nor Fernando teach the elongate output region  has a first extension and a second extension in longitudinal and transverse directions and that the wiping members has longitudinal and  transverse extensions. 
	 Hoechsmann teaches a construction box with a coating and printing device (abstract paragraph [0025]) which has an elongate output region  having a first 

[AltContent: arrow][AltContent: textbox (First Extension)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Extension)]		
    PNG
    media_image1.png
    449
    571
    media_image1.png
    Greyscale


which is an advantageous configuration since the entire cleaning process is completely controlled so that the coating device and the displacement of the coating device towards the cleaning device into a cleaning position and the displacement of the coating device back into its parking position once the cleaning is finished (paragraph [0117]).. 

Regarding Claim 2, the combination of Ederer, Fernando and Hoechsmann disclose all the limitations of Claim 1 and both Ederer and Fernando both disclose the driving device is configured to move the wiping member (Ederer – paragraph [0054]) (Fernando – paragraph [0004]).

Regarding Claim 4, the combination of Ederer, Fernando and Hoechsmann disclose all the limitations of Claim 2 and Fernando further discloses that the driving device comprises an elongate carrier structure to which the wiping member is attached 

Regarding Claim 5, the combination of Ederer, Fernando and Hoechsmann disclose all the limitations of Claim 1 and Fernando further discloses the output region has a transverse extension and wherein the wiping member predominantly or substantially completely underlaps the output region in the transverse direction thereof (Fig. 3 paragraph [0006]).

Regarding Claim 6, the combination of Ederer, Fernando and Hoechsmann disclose all the limitations of Claim 1 and Ederer further discloses the wiping member is configured as a brush (paragraph [0054]).

Regarding Claim 7, the combination of Ederer, Fernando and Hoechsmann disclose all the limitations of Claim 1 and Fernando further discloses the output region comprises an elongate output slot and / or at least one elongate stroking surface which is configured to stroke construction material output from the container (paragraphs [0008] [0010]), to thereby level and / or compress the output construction material (paragraph [0022]). 

Regarding Claim 8, the combination of Ederer, Fernando and Hoechsmann disclose all the limitations of Claim 1 and Fernando further discloses that the 3D printer 

Regarding Claim 9, the combination of Ederer, Fernando and Hoechsmann disclose all the limitations of Claim 1 and Fernando further discloses that the coating device cleaning device comprising a plurality of wiping members (paragraph [0007]).

Regarding Claim 10, the combination of Ederer, Fernando and Hoechsmann disclose all the limitations of Claim 9 and Fernando further discloses that the wiping members are movable together into a respectively lowered position, to avoid a collision with the coating device (paragraph [0023] positioning system directed underneath or returned to home storage location).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712